DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Cosley et al. [Cosley hereinafter, US 8,254,089].  Cosley discloses [in Figs. 1-3 and 14-16] a bus plug comprising: a housing [4] defining an internal volume [inside 4]; mechanical linkages [146, 148] positioned within the internal volume; an electrical switch having a control knob [46A] operable to selectively control energization of the bus plug; an external handle [140] directly coupled to the mechanical linkages [146, 148]; an adaptor bracket [150] fixed to at least one of the mechanical linkages [146, 148] and oriented to interact with the control knob [46A]; and an actuator [156] operable to move the mechanical linkages [146, 148], including a partition wall [66B] separating the internal volume into a line side [46] and a load side [52], wherein the partition wall [66B] has an opening [col. 9, lines 31-35] between the line side [46] and the load side [52], and wherein the electrical switch includes at least one electrical connector [94, 96] extending from the electrical switch on the line side [46] through the opening to the load side [52].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Cosley et al. [Cosley hereinafter, US 8,254,089] in view of Suzuki [US 7,671,711].
In regard to claim 11, Choi discloses [in Figs. 1-3 and 14-16] the bus plug of claim 10, wherein the actuator [156] is configured to move the mechanical linkages [146, 148] based at least in part on rotational motion.  Choi does not disclose that 
the actuator includes a motor.  Suzuki teaches [in Fig. 1] a motor actuator [10].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the actuator of Choi with the motor of Suzuki in order to easily actuate the switch.
	In regard to claim 16, Choi discloses [in Figs. 1-3 and 14-16] a bus plug comprising: an electrical switch having a control knob [46A] operable to selectively control energization of the bus plug; mechanical linkages [146, 148] coupled to the control knob [46A]; an actuator [156] coupled to the mechanical linkages [146, 148], wherein the actuator is operable to move the mechanical linkages [146, 148]; and a handle [140] separately coupled to the mechanical linkages [146, 148], such that the handle [140] is only connected to the actuator [156] through the mechanical linkages [146, 148], wherein the handle [140] is operable to move the mechanical linkages [146, 148].  Choi does not disclose that the actuator is motorized.  Suzuki teaches [in Fig. 1] a motorized actuator [10].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the actuator of Choi with the motorized actuator of Suzuki in order to easily actuate the switch.

Allowable Subject Matter
Claims 1, 3, 5 and 9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 10, 11 and 16have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833